Citation Nr: 0511727	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-20 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January to May 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, determined that new and 
material evidence had not been received to reopen a claim of 
service connection for a low back disorder (lumbosacral 
strain).  By a decision issued in March 2003, the RO also 
denied service connection for major depressive disorder.  

A hearing was held at the RO in March 2004 before a local 
hearing officer.  A transcript of the proceeding is of 
record.  

In his substantive appeal (VA Form 9) received in July 2003, 
the veteran requested another hearing at the RO - this time 
before a Veterans Law Judge (VLJ) of the Board.  A travel 
Board hearing was scheduled for September 23, 2004.  But the 
veteran, without explanation, failed to report for the 
scheduled hearing and, thus, is deemed to have withdrawn his 
hearing request.  38 C.F.R. § 20.704(d) (2004).  

The claim for service connection for lumbosacral strain is 
being reopened and REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.




FINDINGS OF FACT

1.  In an unappealed decision dated in April 1990, the RO 
denied the veteran's claim of entitlement to service 
connection for lumbosacral strain.

2.  Additional evidence received since that decision is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate this claim.  

3.  A psychiatric disorder - for which service connection 
may be granted - was not present during service, and a 
psychosis was not manifested to a compensable degree within 
one year after service; a major depressive disorder was first 
manifested many years later; the anxiety symptoms noted in 
service were acute and transitory and resolved without 
producing chronic residual impairment; there is no competent 
medical evidence linking the current major depressive 
disorder to military service, including to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The April 1990 RO decision denying service connection for 
lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  Additional evidence received since that decision is new 
and material and, therefore, this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Major depressive disorder was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in December 2001 and August 2003 that it would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, with respect to service connection 
for a low back disorder, the December 2001 letter from the RO 
advising the claimant of his rights in VA's claims process 
predated the RO's September 2002 decision initially 
adjudicating his claim.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decisions, both I and II.

By contrast, with respect to service connection for major 
depressive disorder, the August 2003 letter from the RO 
advising the claimant of his rights in VA's claims process 
postdated the RO's March 2003 decision initially adjudicating 
his claim.  Because VCAA notice as to the issue of service 
connection for a psychiatric disorder was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

However, in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 120.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7104(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the psychiatric 
disorder claim - rather, only after - it nonetheless was 
provided prior to issuing the SSOC in April 2004 (wherein the 
RO readjudicated the claim in light of the additional 
evidence received since the initial rating decision and SOC).  
The VCAA notice also was provided prior to certifying the 
claimant's appeal to the Board.  And the claimant had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 60 days after issuance of the SSOC to submit 
additional evidence in support of the appeal.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Arthritis and psychoses (which sometimes include major 
depression) will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted as well, on a secondary 
basis, for disability that is proximately due to or the 
result of a service-connected condition.  
38 C.F.R. § 3.310(a).  This includes situations where a 
service-connected condition has chronically aggravated the 
nonservice-connected condition, but compensation is only 
payable to the extent there has been aggravation above and 
beyond the existing level of impairment.  See Allen v. Brown, 
7 Vet. App. 439 (1995).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).



According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  


Analysis

New and Material Evidence to Reopen the Claim of Service 
Connection for Lumbosacral Strain

The Board denied service connection for a back disorder in 
June 1971 and August 1974.  Subsequently, the RO denied 
service connection for a back disorder identified as chronic 
lumbosacral strain in April 1990.  The veteran was informed 
of the RO's decision, and did not appeal.  The April 1990 RO 
decision is the last final denial of the claim on any basis.  

The Board's analysis of the evidence, then, starts with 
evidence added to the record since the RO's April 1990 
decision.  Myron A. Lewis, M.D., in a statement dated in 
February 2002, relates that the veteran had been under his 
care for recurrent lumbosacral strain.  And it was this 
physician's opinion that lumbosacral strain had begun as a 
result of an injury while the veteran was on active duty in 
the military.  This physician's opinion arguably provides a 
"more complete picture of the circumstances surrounding the 
origin of the veteran's disability" and, as such, is both new 
and material and sufficient to reopen his previously-denied 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Merits Adjudication of the Claim of Service Connection for 
Depressive Disorder

When the veteran was examined in February 1970 for entrance 
on active duty, he reported unspecified nervous trouble.  No 
psychiatric defects were noted by the examiner.  Service 
medical records disclose that the veteran presented at a 
clinic in March 1970, reporting inadequate formal training 
for his military duties, ill-health of his parents, and debts 
from a failed business.  He indicated he had been admitted to 
a hospital about 18 months before for a "nervous 
breakdown."  The impression was chronic anxiety and probable 
inadequate personality.  Also in March 1970, the assessment 
was that the veteran was definitely not making any adjustment 
to his many problems.  

An examination was performed in May 1970 for the veteran's 
separation from service.  He reported that he had experienced 
unspecified nervous trouble.  He was evaluated as 
psychiatrically normal.  

William S. Sadler, M.D., in a statement dated in November 
1989, related he was aware the veteran had severe anxiety 
reaction, during 1970, while in the Navy.  The physician went 
on to note that, since then, he had not been aware of the 
veteran having any serious health problems.  The veteran's 
visits had been for episodic minor illness only.  He had 
experienced persistent elevation of blood pressure and had 
mentioned a back problem.  

A treatment entry, dated in February 2001, was received from 
Myron A. Lewis, M.D.  It was related that the veteran had a 
history of depression.  No reference is made to the etiology 
of the veteran's depression or to an approximate date the 
depression began.

A VA psychiatric examination was performed in July 2002.  The 
veteran related that he was quite depressed and anxious.  He 
indicated previous bouts with depression going back three to 
four years before.  He remarked that the past episode of 
depression was prompted by the attack on the World Trade 
Center and by his realization at the time that he would have 
a hard time selling luxury homes he had built on speculation 
after the disaster.  The diagnosis was major depressive 
disorder.  

The Court has held that a history of pre-service existence of 
conditions recorded at the time of an enlistment examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b) (2004).  
See also Crowe v. Brown, 7 Vet. App. 238 (1994).  Thus, 
although the veteran referred to having nervous trouble at 
service entrance, no psychiatric defects were found at the 
enlistment examination.  So he is presumed to have been in 
sound mental health when he entered the military.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).  See, too, VAOGCPREC 
3-2003 (July 16, 2003).

As mentioned, a service department examiner evaluated the 
veteran for several concerns emanating from stresses over 
ill-health of family members, financial reverses and reported 
inadequacies of preparation to perform military duty.  
The assessment was that he had problems of adjustment that 
were due, in part, to inadequate personality.  To the extent 
the veteran's problems of adjustment during service were due 
to a personality disorder, the Board points out that a 
personality disorder is not a condition for which service 
connection may be granted under governing VA regulations.  
38 C.F.R. §§ 3.303(c), 4.9.



The only possible exception to this express prohibition is if 
there was aggravation of the personality disorder during 
service by superimposed disease or injury, and there is no 
such evidence of record suggesting this.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  See, too, Monroe v. Brown, 4 
Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

Another assessment was that the veteran's problems of 
adjustment were due, in part, to "chronic" anxiety.  
Although a psychiatric evaluation was planned at the time 
that diagnosis was rendered, there is no indication from the 
record that it was performed.  A review of the claims file 
shows that the RO contacted the National Personnel Records 
Center (NPRC) and that NPRC verified that it sent the RO all 
of the veteran's service medical records.  So, the report of 
a psychiatric evaluation during service, if indeed one was 
performed, is not of record.  In any event, at the separation 
physical examination about two months after the veteran was 
seen at he clinic for adjustment problems, he reported 
nervous trouble, the nature of which is not described.  
However, no psychiatric defects were then detected to general 
physical examination.

The post-service medical evidence is devoid of complaints, 
findings or treatment of psychiatric disorders of any sort 
until 2001, so about 30 years after the veteran completed 
military service.  Moreover, and quite significantly, the 
veteran, by his own statement in 2002, only mentioned 
concerns of recent years when discussing factors that had 
played a role in his current depression.  His own account of 
the background to his depression is conspicuous for its 
silence about a connection between current depressive 
symptoms and any event or occurrence of military service.  



Here, no VA or non-VA clinician has linked the veteran's 
current depressive disorder to his military service - 
including as secondary to his still yet to be service-
connected low back disorder.  The Board is aware of Dr. 
Sadler's expressed concern that the veteran, while in 
service, had severe anxiety reaction.  At the same time, 
however, it is significant that the physician specifically 
pointed out that the veteran had no serious health problems 
during the years since service.  Interestingly, Dr. Sadler 
did not mention a psychiatric disorder or nervous problem 
when he identified those episodic health problems the veteran 
did experience in post-service years.  

In this case, the record demonstrates no continuity of 
anxiety symptoms during the years shortly after service, or 
for that matter, for about three decades after the veteran 
left the Navy.  Although anxiety symptoms were shown to be 
present in service, the assessment of a service department 
clinician - that the veteran had chronic anxiety - is not 
supported by the totality of the evidence.  And bare in mind 
that mere use of the word "chronic" in service is not 
tantamount to concluding the condition in question was 
actually chronic, per se.  38 C.F.R. § 3.303(b).  
Furthermore, even if the veteran had continuity of symptoms 
following service (which, again, is not shown), he still 
would need medical evidence linking his current disability to 
those symptoms.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).

In essence, the veteran's unsubstantiated lay assertion is 
the only evidence linking his current depressive disorder to 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that depressive disorder had its onset 
in service or is otherwise attributable to service.



For these reasons, the claim for service connection for a 
major depressive disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a low back disorder, and to 
this extent, the appeal is granted.  

Service connection for a depressive disorder is denied.  



REMAND

The veteran maintains, in essence, that he sustained a back 
injury during military service and has experienced recurrent 
back pain throughout the years since then.  He asserts that 
he fell about 40 feet down a flight of stairs when he 
stumbled in the dark while on guard duty, investigating an 
act of vandalism.  

A report of injury was completed during April 1970 while the 
veteran was on active duty.  He stated he had fallen down a 
flight of stairs.  A clinician's assessment was lumbar back 
strain.  The veteran complained of back pain in May 1970 at 
service separation, though clinical inspection of the spine 
was normal at that time.

A September 1970 report from Thomas F. Scott, M.D., relates 
the veteran's history of the fall down a flight of stairs, in 
April 1970, during service.  The veteran noted there had been 
no difficulty with his back, after treatment at a dispensary, 
until about one month before when he was involved in helping 
to lift a refrigerator.  Since then, he had reportedly 
experienced intermittent episodes of rather severe low back 
pain.  X-rays of the lumbosacral spine were normal.  The 
assessment was chronic lumbosacral strain.

Added to the record in 1971 were statements from the 
veteran's father and from longstanding friends and 
associates.  Cumulatively, statements were to the effect that 
the veteran had not had any back problems prior to service, 
but that he showed obvious signs of a back injury when he 
came home from service.  An associate pointed out that the 
veteran had experienced especially acute pain when helping to 
lift a refrigerator, but added that this was but one of many 
episodes of the veteran's recurrent back pain.  

On VA orthopedic examination in December 1973, the diagnosis 
was chronic lumbosacral sprain.  The examiner did not then 
comment on the etiology of that condition.  


As previously mentioned, Dr. Lewis, in a February 2002 
report, offered the opinion that the veteran's recurrent 
lumbosacral strain was attributable to an in-service injury.  
That opinion, however, was not based on a review of the 
veteran's claims file.  VA has noted chronic lumbosacral 
strain in treatment records in recent years, but these 
records contain no medical opinion ruling in or ruling out a 
connection between a current low back disorder and the 
reported fall and back injury during service.  In any event, 
signs of minimal degenerative disc disease of the lumbar 
spine were noted on VA x-ray examination in July 2003.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  On the current record, the 
Board cannot discern the etiology of the veteran's chronic 
lumbosacral strain.  So a definitive medical nexus opinion is 
needed concerning this to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that 
either the veteran's low back disorder, 
in particular chronic lumbosacral strain, 
had its onset in service; if arthritis is 
demonstrated, was it present within the 
first post-service year; or is a current 
back disorder otherwise attributable to 
service?  Please note the italicized 
legal standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.


To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).



3.  Then readjudicate the claim for 
service connection for a low back 
disorder - on the merits, in light of 
any additional evidence obtained.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


